The petition for divorce in the above stated case was filed to the September Term, 1908, of the Superior Court in and for New Castle County, and on the twenty-first day of November, 1908, a decree nisi was entered therein. On September twenty-second, 1909, Josephine R. Wood, the defendant, presented a petition to the Court with affidavit annexed, by her counsel, suggesting the death of said John W. Wood, the plaintiff, and moved that the decree nisi be set aside and the petition dismissed.
The Court thereupon made the following order:
“And now to-wit, this ninth day of December, A. D. 1909, it appearing to the Court that the decree nisi in the above stated case was entered on the twenty-first day of November, A. D. 1908; and it further appearing upon the petition and affidavit of Josephine R. Wood, the defendant, that John W. Wood, the plaintiff, departed this life on the twenty-second day of Februrary, A. D. 1909;
“The Court therefore refuses to make absolute the said decree nisi, and
“It is Ordered Adjudged and Decreed that thesaid decree nisi be set aside.”